IN THE SUPREME COURT OF IOWA
                              No. 18–1119

                         Filed December 6, 2019


STATE OF IOWA,

      Appellee,

vs.

JAMES L. MATHIAS,

      Appellant.


      Appeal from the Iowa District Court for Scott County, Nancy S.

Tabor (motion to suppress) and Henry W. Latham II (sentencing), Judges.



      A defendant appeals his conviction for carrying a firearm on the

grounds of a school in violation of Iowa Code section 724.4B (2018).

AFFIRMED.



      Mark C. Smith, State Appellate Defender (until withdrawal), and

Ashley Stewart, Assistant Appellate Defender, for appellant.


      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant

Attorney General, Michael Walton, County Attorney, and Caleb J. Copley,

Assistant County Attorney, for appellee.
                                    2

WIGGINS, Chief Justice.

      A defendant appeals his conviction for carrying a firearm on the

grounds of a school in violation of Iowa Code section 724.4B (2018). He

claims there was insufficient evidence to support the conviction because a

school district-owned athletic complex that is not contiguous to a school

building with classrooms does not qualify as the grounds of a school. He

also claims that the district court erred in giving the jury an instruction

defining “grounds of a school.” On appeal, we find a school district-owned

athletic complex that is not contiguous to a classroom building does

qualify as grounds of a school under section 724.4B. We also find the jury

instruction was proper. Accordingly, we affirm the defendant’s conviction.

      I. Background Facts and Proceedings.

      On September 22, 2017, Davenport North High School and

Davenport Central High School played a football game in the stadium at

the Brady Street Athletic Complex (the Complex) in Davenport.          The

Davenport Community School District owns and operates the Complex.

Davenport Central’s outdoor facilities are all located at the Complex, and

it uses the Complex for various school athletic events, including football,

baseball, soccer, and track.      Private schools, such as Davenport

Assumption High School and St. Ambrose University, and nonschool

entities also use the Complex.

      The Complex is located on the southeast corner of East 36th Street

and North Brady Street in Davenport. Brady Street runs north/south, and

36th Street runs east/west.       Although no traditional schoolhouse

buildings are located at the Complex, the Davenport School District

Athletic Director and a Davenport police officer, who is the police liaison

to the Davenport public school system, testified that the Complex was
                                     3

treated the same as a schoolhouse building for purposes of a person

possessing a firearm.

      On the southwest corner of the Complex, right off of Brady Street, is

a digital sign surrounded by a brick structure. Above the digital sign are

the words “Brady Street Athletic Complex,” and below the digital sign are

the words “Davenport Community Schools.”           The stadium itself has

multiple signs that say “Davenport Community Schools,” at least some of

which are visible from the parking lots.

      There are two parking lots adjacent to the stadium and accessible

from Brady Street: one immediately west of the stadium and east of Brady

Street and one to the south of the stadium. People attending events at the

stadium use both parking lots. On the evening of September 22, the south

parking lot was full of cars.

      That evening, Davenport Police Captain Jamie Brown was in

uniform but working security in an off-duty capacity at the football game.

Around 9:00 p.m., an unidentified person informed him that a man was

placing flyers on cars in the parking lot. Brown located James Mathias in

the south parking lot, close to Brady Street, placing flyers on cars.

      Brown asked Mathias what he was doing, to which Mathias

responded, “[F]reedom of speech.” Brown noted that Mathias “[s]eemed to

be kind of agitated or annoyed that [he] was there,” so he then asked to

see Mathias’s identification. As Mathias was reaching back to retrieve his

I.D. from his pocket, his shirt rose up and Brown saw a bulge on the side

of Mathias’s waist.     He asked Mathias if he had a firearm.       Mathias

answered yes but said he had a permit, which he handed to Brown along

with his I.D. Brown again asked Mathias why he was there, and Mathias

repeated, “[F]reedom of speech.”
                                     4

      Brown did not arrest Mathias at that point. He thought he should

first get Mathias off the property because of his demeanor coupled with

the fact that he had a firearm. After Mathias was off the property, Brown

would then deal with the legal matters. Brown also wanted to make sure

that the law prohibiting the carrying of a firearm on the grounds of a school

applied to the Complex.     Brown told Mathias that he needed to leave.

Mathias walked away from the Complex and did not return.

      In the following weeks, Brown spoke with the Scott County

Attorney’s Office about the incident. On February 19, 2018, the State

charged Mathias with carrying a firearm on the grounds of a school in

violation of Iowa Code section 724.4B.

      Mathias pled not guilty, and the case proceeded to a jury trial. At

the close of the State’s case and again at the close of all the evidence,

Mathias moved for judgment of acquittal. He argued there was insufficient

evidence that the parking lot was the grounds of a school.        The court

denied the motion.

      Before closing arguments, Mathias objected to Jury Instruction

No. 18, which provided, “The phrase ‘grounds of a school’ may include

recreational facilities, cultural facilities, or school buildings at which

instruction is given.” He objected to the definitional instruction “because

there is no case law on it or there is no definition of that phrase provided

in the statute.” The court overruled the objection.

      The jury found Mathias guilty, and he appealed. We retained the

appeal.

      II. Scope and Standards of Review.

      We review sufficiency-of-the-evidence claims for correction of errors

at law. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). We will uphold

the verdict if it is supported by substantial evidence. Id.; see State v.
                                     5

Truesdell, 679 N.W.2d 611, 615 (Iowa 2004). “Evidence is substantial if,

‘when viewed in the light most favorable to the State, it can convince a

rational jury that the defendant is guilty beyond a reasonable doubt.’ ”

State v. Wickes, 910 N.W.2d 554, 563 (Iowa 2018) (quoting State v.

Ramirez, 895 N.W.2d 884, 890 (Iowa 2017)).

      “We review challenges to jury instructions for correction of errors at

law.” State v. Albright, 925 N.W.2d 144, 157 (Iowa 2019). We evaluate

whether the instruction at issue “accurately states the law and whether

substantial evidence supports it.”       Id.   Even when the instruction is

erroneous, we will not reverse unless prejudice resulted. State v. Benson,

919 N.W.2d 237, 241 (Iowa 2018).               “Prejudice results when jury

instructions mislead the jury or materially misstate the law.” Id. at 241–

42.

      III. Issues.

      The issues we must address on appeal are (1) whether the district

court erred in denying Mathias’s motion for judgment of acquittal and

(2) whether the district court properly instructed the jury that the grounds

of a school may include recreational and cultural facilities.

     IV. Whether the District Court Erred in Denying Mathias’s
Motion for Judgment of Acquittal.

      The Iowa Code provides in pertinent part,

      A person who goes armed with, carries, or transports a firearm
      of any kind, whether concealed or not, on the grounds of a
      school commits a class “D” felony. For the purposes of this
      section, “school” means a public or nonpublic school as
      defined in section 280.2.

Iowa Code § 724.4B(1) (first emphasis added). If the parking lot where

Mathias was carrying a firearm is the grounds of a school, the district court

correctly denied his motion for judgment of acquittal.
                                     6

      A. The Grounds of a School. Under the State’s interpretation, the

grounds of a school include property owned and used by a public or

nonpublic school for school athletics and events.         Under Mathias’s

interpretation, the grounds of a school include only the classroom building

and immediate surrounding land and do not include football stadiums and

parking lots built on land that is not contiguous with the classroom

building.   Thus, we must determine if a school district-owned sports

complex that is not contiguous to classroom buildings qualifies as grounds

of a school under Iowa Code section 724.4B.

      “When interpreting a statute, we seek to ascertain the legislature’s

intent.” State v. Lopez, 907 N.W.2d 112, 116 (Iowa 2018) (quoting Dakota,

Minn. & E. R.R. v. Iowa Dist. Ct., 898 N.W.2d 127, 136 (Iowa 2017),

overruled on other grounds by TSB Holdings, L.L.C. v. Bd. of Adjustment,

913 N.W.2d 1, 14 (Iowa 2018)). We determine legislative intent from the

words chosen by the legislature, not what it should or might have said.

Ramirez-Trujillo v. Quality Egg, L.L.C., 878 N.W.2d 759, 770 (Iowa 2016).

We cannot allow legislative intent to change the meaning of a statute if the

words used by the legislature will not allow for such a meaning.        See

Schadendorf v. Snap-On Tools Corp., 757 N.W.2d 330, 337 (Iowa 2008).

      We begin with the text of the statute. Lopez, 907 N.W.2d at 116. If

the legislature chooses to define the term in a statute, that definition

ordinarily binds us.   State v. Pettijohn, 899 N.W.2d 1, 15 (Iowa 2017).

When the legislature does not define the term, we look to the context in

which the term appears and give it its ordinary and common meaning. Id.

at 16; accord Iowa Code § 4.1(38); State v. Bower, 725 N.W.2d 435, 442

(Iowa 2006).

      Then we determine if the statute is ambiguous. Lopez, 907 N.W.2d

at 116. Ambiguity occurs “if reasonable minds could differ or be uncertain
                                     7

as to the meaning of the statute.” City of Waterloo v. Bainbridge, 749
N.W.2d 245, 248 (Iowa 2008). When the language is “plain, clear, and

susceptible to only one meaning,” we do not search for meaning beyond

the particular terms. Id.; see Lopez, 907 N.W.2d at 117. If the language

is ambiguous, however, we consider our tools of statutory construction.

See Lopez, 907 N.W.2d at 117; see also Iowa Code § 4.6.

      Here, the legislature chose not to define whether “grounds of a

school” requires the grounds to be contiguous with the classroom building.

Iowa Code § 724.4B(1). Nothing in the statute limits the grounds of a

school to the land contiguous to a classroom building. See, e.g., Jahnke

v. Deere & Co., 912 N.W.2d 136, 143 (Iowa 2018) (“ ‘Statutory text may

express legislative intent by omission as well as inclusion,’ and we may

not read language into the statute that is not evident from the language

the legislature has chosen.” (quoting State v. Iowa Dist. Ct., 730 N.W.2d
677, 679 (Iowa 2007))). However, as “grounds” is not defined in the statute

and does not have an established legal meaning, “we assign it its common,

ordinary meaning in the context in which it is used.” Kline v. SouthGate

Prop. Mgmt., LLC, 895 N.W.2d 429, 438 (Iowa 2017).         For purposes of

statutory construction, “grounds” as used in section 724.4B also includes

“ground.” See Iowa Code § 4.1(17) (“Unless otherwise specifically provided

by law the singular includes the plural, and the plural includes the

singular.”). The dictionary defines “ground” as including “LAND” or “an area

appropriated to or used for a particular purpose.” Ground, Webster’s Third

New International Dictionary (unabr. ed. 2002). It defines “grounds” as

“the gardens, lawn, or planted areas immediately surrounding and

belonging to a house or other building.” Id.

      Section 280.2 defines “public school” and “nonpublic school”: “The

term ‘public school’ means any school directly supported in whole or in
                                     8

part by taxation.   The term ‘nonpublic school’ means any other school

which is accredited pursuant to section 256.11.” Iowa Code § 280.2.

      Putting all of that together reveals that “grounds of a school” could

have multiple reasonable meanings. That phrase could reasonably mean

the land of any school directly supported by taxation or accredited

pursuant to section 256.11.         See Ground, Webster’s Third New

International Dictionary. It could reasonably mean “an area appropriated

to or used for a particular purpose” of any school directly supported by

taxation or accredited pursuant to section 256.11.        Id.    Or it could

reasonably mean “the gardens, lawn, or planted areas immediately

surrounding and belonging to a . . . building” of any school directly funded

by taxation or accredited pursuant to section 256.11.           Id. (emphasis

added). Thus, the phrase is ambiguous, see Bainbridge, 749 N.W.2d at

248, and we must resort to our tools of statutory construction, see Lopez,
907 N.W.2d at 117; see also Iowa Code § 4.6.

      In determining the legislative intent of an ambiguous statute, we

may consider matters such as the statute’s object and legislative history,

the   circumstances   surrounding    its   enactment,   “former     statutory

provisions, including laws upon the same or similar subjects,” and “[t]he

consequences of a particular construction.” Iowa Code § 4.6(1)–(5). We

also consider “the overall structure and context of the statute, not just

specific words or phrases in a vacuum.” Lopez, 907 N.W.2d at 120; accord

Pettijohn, 899 N.W.2d at 16.

      The Iowa General Assembly enacted section 724.4B in 1995. 1995

Iowa Acts ch. 191, § 53. The language that would become section 724.4B

was part of the original bill and did not change.       Compare id., with

H.F. 528, 76th G.A., 1st Sess. § 47 (Iowa 1995) (as introduced Mar. 22,

1995). Regarding section 724.4B, the bill explanation states,
                                     9
             A new section is also added to chapter 724 making it a
      class “D” felony for going armed with, carrying, or transporting
      a firearm on the grounds of a public or nonpublic school.
      Exemptions are provided for peace and corrections officers,
      military personnel, persons transporting firearms in closed and
      locked containers or inside the cargo or luggage compartments
      of motor vehicles, law enforcement personnel from other
      states, and persons specifically authorized by the school to
      have a firearm on the grounds of the school, including for
      instructional purposes.

H.F. 528, 76th G.A., 1st Sess., explanation (as introduced Mar. 22, 1995)

(emphasis added); see Iowa Code § 724.4B(2); see also id. § 724.4(4)(f).

      The exemption for persons authorized to have a firearm on school

grounds for instructional purposes implies the grounds of a school may

extend beyond classroom buildings. See, e.g., Students at North Butler and

Clarksville Schools Can Take Firearms Course in Spring, RadioIowa

(Dec. 13, 2018), https://www.radioiowa.com/2018/12/13/students-at-

north-butler-and-clarksville-schools-can-take-firearms-course-in-spring/

[https://perma.cc/BL8P-3E58] (reporting that two rural Iowa schools

adopted a firearms safety course, which would involve inoperable firearms

with replica ammunition, as part of their physical education classes); see

also Iowa Code § 483A.27(11) (providing that department of natural

resources-certified hunting education courses or shooting sports activities

that occur on “public school property” do not violate “any public policy,

rule, regulation, resolution, or ordinance which prohibits the possession,

display, or use of a firearm . . . on public school property”). Aspects of

these activities cannot reasonably be done within a classroom building.

      The exemption for persons transporting firearms in closed and

locked containers or inside the cargo or luggage compartments of motor

vehicles also implies that the grounds of a school extend beyond classroom

buildings. Motor vehicles do not enter classroom buildings. Factually,
                                     10

motor vehicles park in parking lots like the one where Mathias was

carrying his gun.

      The fiscal note for H.F. 528 characterizes the new language in two

ways. In the heading, it says, “POSSESSION OF FIREARM ON SCHOOL

PREMISES.”    H.F. 528, 76th G.A., 1st Sess., fiscal note (filed Mar. 27,

1995) (emphasis added). But in the text under that heading, it says, “The

bill establishes a Class ‘D’ felony for going armed with, carrying, or

transporting a firearm on the grounds of a public or nonpublic school. The

bill provides for specified exemptions.” Id. (emphasis added). By doing

this, the fiscal note suggests that “grounds” as used in section 724.4B has

the same meaning as the term “premises.” We assume one of the reasons

the legislature passed the bill is because of the fiscal statement, including

its assumption. See State v. Allen, 708 N.W.2d 361, 367 (Iowa 2006).

      Several other provisions of the session law also address firearms and

schools.   Two provisions address possession of firearms “on school

premises” in violation of state law. 1995 Iowa Acts ch. 191, §§ 21, 22

(codified at Iowa Code §§ 280.17A, 280.17B). Section 21 of the session law

requires school officials to report “any dangerous weapon, as defined in

section 702.7, [which includes firearms], possessed on school premises in

violation of school policy or state law.” Id. § 21 (emphasis added); see Iowa

Code § 702.7.       Section 22 addresses a public or nonpublic school’s

“procedures for continued school involvement with a student who is

suspended or expelled for possession of a dangerous weapon, as defined

in section 702.7, on school premises in violation of state law.” 1995 Iowa

Acts ch. 191, § 22 (emphasis added).

      A third provision addresses firearms brought to or knowingly

possessed at “a school.”     Id. § 23 (codified at Iowa Code § 280.21B).

Section 23 requires any school that is supported by federal funds to “expel
                                    11

from school” for at least one year a student who “brought a weapon to a

school or knowingly possessed a weapon at a school under the jurisdiction

of the [school] board or the authorities [of a nonpublic school].”       Id.

“Weapon” as used in that section “means a firearm as defined in 18 U.S.C.

§ 921.” Id. Section 23 implemented the Gun-Free Schools Act of 1994,

now codified at 20 U.S.C. § 7961, wherein Congress requires each state

receiving federal funds to have a law expelling for at least one year any

student “who is determined to have brought a weapon to school.” Gun-

Free Schools Act of 1994, Pub. L. No. 103-227, § 1032, 108 Stat. 125, 270–

71 (codified as amended at 20 U.S.C. § 7961 (2018)); see Kathleen M.

Cerrone, Comment, The Gun-Free Schools Act of 1994: Zero Tolerance

Takes Aim at Procedural Due Process, 20 Pace L. Rev. 131, 132–33, 133

n.10, 167 (1999); Jill Richards, Comment, Zero Room for Zero Tolerance:

Rethinking Federal Funding for Zero Tolerance Policies, 30 U. Dayton L. Rev.

91, 100 & n.79 (2004); Gun-Free Schools, BEDS (Basic Educational Data

Survey),   Iowa    Dept.   of   Educ.,    https://www.edinfo.state.ia.us/

help/hlpB3G00.asp?b=B&s=3&c=G&d=0&p=0 (last visited Nov. 25, 2019)

[https://perma.cc/8WF8-9HTX].

      Reading these various session law provisions together reveals a lack

of consistency in how the legislature refers to the geographical scope of a

school. This inconsistency, like the fiscal note to H.F. 528, suggests the

legislature intended the terms “school premises” and “grounds of a school”

to be coextensive or at least synonymous.

      Also instructive to our analysis is the history of section 724.4A.

Section 724.4A provides a sentence enhancement for the commission of

an offense involving a firearm within a “weapons free zone,” which includes

“the area in or on, or within one thousand feet of, the real property

comprising a public or private elementary or secondary school.” Iowa Code
                                     12

§ 724.4A.   Instead of “grounds” or “premises,” it uses the term “real

property,” which is defined in section 4.1, unlike “grounds” and

“premises.” See Iowa Code § 4.1(13) (“Land — real estate. The word “land”

and the phrases “real estate” and “real property” include lands, tenements,

hereditaments, and all rights thereto and interests therein, equitable as

well as legal.”). Also unlike section 724.4B, section 724.4A specifies the

particular school at issue—a “public or private elementary or secondary

school”—and does not refer to section 280.2 for the definition of “school.”

      The legislature enacted section 724.4A in 1994, one year before it

enacted section 724.4B. 1994 Iowa Acts ch. 1172, § 53. Presumptively,

the legislature was aware of the terminology in section 724.4A when it

enacted section 724.4B. Thus, the different language used suggests the

“grounds of a school” language in section 724.4B is broader than the “real

property comprising a public or private elementary or secondary school”

language in section 724.4A, especially considering both provisions were

part of a larger public policy to better protect schoolchildren from firearms.

See, e.g., Violent Crime Control and Law Enforcement Act of 1994,

Pub. L. No. 103-322, § 320904, 108 Stat. 1796, 2125 (codified at 18 U.S.C.

§ 922(q)(1)) (providing Congressional findings that “firearms . . . have been

found in increasing numbers in and around schools,” “parents may decline

to send their children to school [due to concerns about gun violence],” and

“violent crime in school zones has resulted in a decline in the quality of

education” (emphasis added)); United States v. Lopez, 514 U.S. 549, 619,

115 S. Ct. 1624, 1659 (1995) (Breyer, J., dissenting) (citing congressional

hearings and governmental reports highlighting the connection between

firearms in and near schools, violent crime, and the decrease in education

quality); Avarita L. Hanson, Have Zero Tolerance School Discipline Policies

Turned Into a Nightmare?        The American Dream’s Promise of Equal
                                    13

Educational Opportunity Grounded in Brown v. Board of Education, 9 U.C.

Davis J. Juv. L. & Pol’y 289, 303 (2005) (noting the Gun-Free School Zones

Act of 1990 and the Gun-Free Schools Act of 1994 were passed to address

growing concerns with school violence resulting, in particular, from school

shootings).   The threat of firearm violence to schoolchildren occurs

wherever they may be on school-owned property, not just in the traditional

classroom setting. See Gunfire on School Grounds in the United States,

Everytown for Gun Safety, https://everytownresearch.org/gunfire-in-

school/12409/#ns (follow “2019” hyperlink; then click on dots on

interactive map for information on each school shooting incident) (last

visited Sept. 25, 2019) (providing interactive map identifying the location

of school shootings in the United States in 2019, twenty-three of which

occurred outside the traditional classroom setting, including in school

parking lots, playgrounds, football stadiums, outdoor basketball courts, a

“gym area,” a track, and an auditorium); see also State v. Finders, 743
N.W.2d 546, 548 (Iowa 2008) (noting when we interpret criminal statutes,

we consider “the evil sought to be remedied,” among other things (quoting

State v. Byers, 456 N.W.2d 917, 919 (Iowa 1990))).

      Further, section 124.401A uses the same language as section

724.4A and provides enhanced penalties for distributing or intending to

distribute certain controlled substances “in or on, or within one thousand

feet of the real property comprising a public or private elementary or

secondary school.”   Iowa Code § 124.401A.      In State v. Peterson, the

defendant had his sentenced enhanced for distributing cocaine in a

business’s parking lot that was 1232 feet from the closest corner of the

“classroom building” but only 138 feet from “the nearest point of the land

owned by the school district surrounding and contiguous to the school

buildings.”   490 N.W.2d 53, 54 (Iowa 1992).      He argued the relevant
                                    14

distance was from the parking lot to the closest corner of the classroom

building. See id. We determined the real property comprising the high

school at issue “include[s] not only the school buildings but also the

contiguous land surrounding the buildings.” Id. at 55.

      Peterson was decided in 1992. Section 724.4A was enacted in 1994

and used the same statutory language as was at issue in Peterson,

suggesting the legislature intended the language in section 724.4A to

accord with Peterson’s interpretation of section 124.401A. See, e.g., State

v. Iowa Dist. Ct., 902 N.W.2d 811, 818 (Iowa 2017) (discussing the doctrine

of legislative acquiescence). Thus, when the legislature enacted section

724.4B in 1995, the decision to use “grounds” instead of “real property

comprising” and just “school” instead of “public or private elementary or

secondary school” appears to be a deliberate attempt to make section

724.4B broader in scope than section 724.4A.         Compare Iowa Code

§ 724.4B, with id. § 724.4A.

      A broader interpretation of “grounds of a school” as used in section

724.4B finds additional support from section 142D.3(2)(d).         Section

142D.3(2)(d) prohibits smoking in or on the outdoor areas of “[s]chool

grounds,” which include “parking lots, athletic fields, playgrounds, tennis

courts, and any other outdoor area under the control of a public or private

educational facility, including inside any vehicle located on such school

grounds.” Id. § 142D.3(2)(d). Although section 142D.3 is in a different

part of the Code and uses different language than section 724.4B, the

illustrative list of outdoor areas that constitute school grounds under

section 142D.3 suggests the legislature intended “grounds of a school” in

section 724.4B to encompass more than just the classroom building and

immediate surrounding land.
                                     15

      We also consider the consequences of a particular construction.

There are practical problems if we hold such complexes are not the

grounds of a school. First, such a holding draws an irrational line between

schools that are and are not able to build their athletic complexes in the

same location as the classroom building. But we do not find a meaningful

distinction between an athletic complex built next to the classroom

building and one built several blocks away.            Similarly, we find no

meaningful distinction between an athletic facility, such as a swimming

pool, that is on land contiguous to the classroom building and another

athletic facility, such as a football stadium, that is not on land contiguous

to that same classroom building.          We are doubtful the legislature

concluded students involved in school events at the stadium are less

worthy of protection than those engaged in school events at the pool.

      Such a holding also requires a cabined notion of education.

Education is not limited to only that which occurs in the traditional

classroom setting.   Many schools offer classes that are not in such a

setting but still take place on school-owned property—e.g., marching

band, weightlifting and conditioning, and shop.            The location of these

classes is sometimes not in the same building or location as the classroom

buildings.     See   2019   Marching      Blue   Devils,    Davenport   Central

Instrumental    Music    (July    17,     2019),    http://nebula.wsimg.com

/23d2809ee6b463f9b28a88c515e2d95b?AccessKeyId=B0B15BF32692D

84C6C14&disposition=0&alloworigin=1          [https://perma.cc/B7LR-K5AE]

(Davenport Central marching band’s fall 2019 schedule indicating

attendance at certain events at Brady Street stadium is required); cf. State

v. Becker, 818 N.W.2d 135, 139 (Iowa 2012) (noting the weight room where

Mark Becker shot and killed his former football coach was a temporary

weight room that was set up in the bus barn after the Aplington-
                                      16

Parkersburg High School was damaged by a tornado), overruled on other

grounds by Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699, 707–08, 708 n.3

(Iowa 2016).

      Moreover, the State of Iowa considers participation in an organized

and supervised athletic program as part of the mandatory requirement for

graduation. The legislature requires a student in high school to participate

in   physical   education   activities   to   graduate.    See   Iowa   Code

§ 256.11(5)(g)(1); Iowa Admin. Code r. 281—12.5(5)(f) (2019). In lieu of

participating in a physical education activity, a student can participate in

an   organized    and   supervised       athletic   program.     Iowa   Code

§ 256.11(5)(g)(1)(b); Iowa Admin. Code r. 281—12.5(19)(a). The football

game on September 22 would qualify as such a program. See Iowa Admin.

Code r. 281—12.5(19)(a)(1)–(2).      It would thus be nonsensical to hold

section 724.4B does not protect the participants in and spectators of such

a school activity from potential gun violence.        We always look for an

interpretation of a statute that is reasonable and avoids absurd results.

Colwell v. Iowa Dep’t of Human Servs., 923 N.W.2d 225, 233 (Iowa 2019).

      Finally, in the area of law dealing with tax exemptions for school

property, a Wisconsin court found the location of a property does not

determine whether the property is subject to taxation or exempt from

taxation. Trs. of Ind. Univ. v. Town of Rhine, 488 N.W.2d 128, 130 (Wis.

Ct. App. 1992). Rather the use of the property determines its taxable

status.   Id.   Thus, the court concluded, “Non-adjoining property may

constitute ‘grounds’ of a college or university.” Id. The court went on to

give specific examples. It stated,

      We can envision numerous scenarios in which a college or
      university might, for a particular activity or course of study,
      own property which does not adjoin the main campus but
      which nonetheless might be considered, given the proper use,
                                           17
       as part of its grounds—an arboretum, for example, or
       agricultural land and its buildings, or an athletic field or
       stadium.

Id. at 130–31.

       In Iowa, we have applied a similar analysis to property of a college

run by a church. Trs. of Griswold Coll. v. State, 46 Iowa 275, 281–82

(1877). There, the school owned parcels of land separated by a street. Id.

at 277. The residences for the bishop and a professor were located on a

parcel across the street from the college building.               Id. In determining

whether the residences were exempt, the court held the residences were

“proper and appropriate to effectuate the objects of the institutions.” Id.

at 282. We reaffirmed Griswold College in St. Ambrose University v. Board

of Review, 503 N.W.2d 406, 408 (Iowa 1993) (en banc).                          There we

characterized the test as whether there is a “sufficient nexus between the

purposes of the University and a child care facility.” Id. at 407.

       In situations like the instant case, there is a sufficient nexus

between the purpose of the school and the stadium complex. That purpose

is to further the education of athletes, band members, cheerleaders, and

students attending school-related events. Just because the stadium is not

contiguous to the classroom building does not mean its purpose is

lessened.

       Consideration of these factors of construction persuades us that

“grounds of a school” as used in section 724.4B includes more than just

the classroom building and that building’s immediate surrounding land.

This conclusion is consistent with zoning and tax laws as pointed out by

Justice McDonald’s special concurrence. 1                  This conclusion is also


       1We  do not think an application of laws without searching for legislative intent of
the particular statute fully answers the question of legislative intent, especially
considering zoning laws are generally enacted by municipalities.
                                     18

consistent with the primary purpose of section 724.4B, which is to protect

children at school events from firearm violence, regardless if that event is

regular classroom instruction, a sporting or other extracurricular event,

or something in between. See, e.g., State v. Gonzalez, 718 N.W.2d 304,

308 (Iowa 2006) (noting when we interpret a statute, we look for an

interpretation that “best achieves the statute’s purpose”).        We hold

“grounds of a school” can include school district-owned athletic facilities

that are not part of or built on the land contiguous to the classroom

building.

      B. Whether Substantial Evidence Supports a Finding that the

Brady Street Athletic Complex Qualifies as the Grounds of a School.

Having concluded that “grounds of a school” as used in section 724.4B

can include school district-owned athletic facilities that are not contiguous

to the classroom building, we must determine whether there is substantial

evidence that the Complex and the pertinent parking lot qualify as grounds

of a school.

      Evidence in the record reveals the Davenport Community School

District owns the Complex. Additionally, the evidence, when viewed in the

light most favorable to the State, reveals the parking lot where Captain

Brown encountered Mathias is part of the Complex.          We also find the

signage at the Complex and its parking lots identified the Complex and the

lots as owned by the Davenport School District.       Finally, the evidence

reveals that the Complex’s facilities were being used for school-sponsored

activities at the time. Thus, there is substantial evidence that the Brady

Street Athletic Complex, including the south parking lot, qualifies as

grounds of a school.

      The district court did not err in denying Mathias’s motion for

judgment of acquittal.
                                     19
      V. Whether the District Court Properly Instructed the Jury that
the Grounds of a School May Include Recreational and Cultural
Facilities.

      Mathias contends Jury Instruction No. 18 was incorrect because it

(1) was not needed and (2) included a definition for the term “school” that

does not comport with the statutory definition of “school” from section

280.2—i.e., as contemplated in section 724.4B. We disagree.

      A judge in a criminal case is required to give jury instructions on the

applicable law as to all the material issues in the case. Becker, 818 N.W.2d

at 141. When the Code does not define a term in a criminal statute, the

district court must engage in statutory construction and define that term

for the jury. See State v. Kellogg, 542 N.W.2d 514, 516 (Iowa 1996).

      Here, the Code did not define “grounds of a school” in the statute.

The district court engaged in its own statutory construction and

determined “grounds of a school” includes recreational facilities such as

this Complex. We come to the same conclusion as the district court in

this opinion. Accordingly, the district court did not commit error when it

instructed the jury.

      VI. Disposition.

      For all the reasons set forth in this opinion, we affirm the judgment

of the district court.

      AFFIRMED.

      Appel, Waterman,      and Christensen,      JJ., join this     opinion.
McDonald, J., files a concurring opinion in which Waterman and

Christensen, JJ., join. Mansfield, J., files a dissenting opinion.
                                     20

                                                 #18–1119, State v. Mathias

McDONALD, Justice (concurring specially).

      The majority and the dissent disagree on whether the statute at

issue limits the “grounds of a school” to those grounds contiguous to the

classroom building. I write separately because it seems to me neither

opinion addresses the first step in the analysis: what comprises a school

within the meaning of the statute.

      This court has adopted a broad definition of the word school. We

have said “[a]n accepted definition of school is ‘a place for instruction in

any branch or branches of knowledge.’ ” Livingston v. Davis, 243 Iowa 21,

26–27, 50 N.W.2d 592, 596 (1951) (quoting Alexander v. Phillips, 254 P.
1056, 1058 (Ariz. 1927), abrogated on other grounds by Morgan v. Bd. of

Supervisors, 192 P.2d 236, 240 (Ariz. 1948)). In the same case, we stated

a school “is ‘a place where instruction is imparted to the young.’ ” Id. at

27, 50 N.W.2d at 596 (quoting People v. Levisen, 90 N.E.2d 213, 215 (Ill.

1950)). A school is not limited to a single type of structure or even a single

structure:

      The word “school” is a generic term with many definitions, as
      may be a statutory term, and generally denotes an institution
      or place for instruction or education, or the collective body of
      instructors and pupils in any such place or institution. A
      “school” is a place where instruction is given or imparted to
      the young, or place for systematic instruction in any branch
      or branches of knowledge given by methods common to
      schools and institutions of learning. . . .

            . . . A school is single and entire notwithstanding it is
      held and conducted in two or more buildings. The number of
      persons being taught does not determine whether the place is
      a school.

78 C.J.S. Schools and School Districts § 1, at 25–26 (2018) (footnotes

omitted).
                                    21

      Given the broad definition of the word school, it is not surprising

Iowa courts have already concluded an athletic facility where instruction

is given falls within the meaning of a school. In Livingston, in support of

our conclusion that a school was any place where instruction was

imparted to the young, we quoted the Arizona case of Alexander. 243 Iowa

at 27, 50 N.W.2d at 596. In Alexander, the court held a stadium was a

schoolhouse:

             For the foregoing reasons, we are of the opinion (1) that
      physical education is one of the branches of knowledge legally
      imparted in the Phoenix union high school; (2) that
      competitive athletic games and sports in both intra and inter
      mural games are legal and laudable methods of imparting
      such knowledge; and (3) that a structure whose chief purpose
      is to provide for the better giving of such competitive athletic
      games and sports as aforesaid is reasonably a schoolhouse
      within the true spirit and meaning of [the statute].
254 P. at 1059. In Montague v. City of Cedar Rapids, the court of appeals

held that a gymnasium was a “school” within the meaning of a zoning

ordinance prohibiting an adult bookstore from being operated within a

certain distance of a school. 449 N.W.2d 91, 94–95 (Iowa Ct. App. 1989).

The court explained that “the use of the building, not the type of the

building, is determinative” in whether a building should be considered a

school. Id. at 93. The gymnasium at issue in that case “provided physical

education and gymnastics training” and “had approximately 100 child and

adult students.” Id. at 94. This was sufficient for the court to conclude

the building was a “school” within the meaning of the ordinance. See id.

at 94–95.

      A number of courts have similarly held that a gymnasium, stadium,

or athletic complex is a school or a school building. See, e.g., JH2K I LLC

v. Ariz. Dep’t of Health Servs., 438 P.3d 676, 680 (Ariz. Ct. App. 2019)

(“Moreover, Arizona courts have long interpreted the word ‘school’ to refer
                                     22

to the entire organization—consisting of buildings, grounds, and

classrooms—and not to any particular structure used by the institution.”);

Young v. Linwood Sch. Dist. No. 17, 97 S.W.2d 627, 629 (Ark. 1936)

(holding a gymnasium was a “school building” and stating the court

“cannot agree with appellant that the words ‘school buildings’ . . . should

be restricted to such buildings as are used exclusively for mental training

or for the teaching of such subjects as are ordinarily taught in the public

schools”); In re Savannah Special Consol. Sch. Dist., 44 So. 2d 545, 547

(Miss. 1950) (en banc) (“We think a gymnasium is a school building, within

the meaning of the statute.”); Nichols v. Calhoun, 37 So. 2d 313, 314 (Miss.

1948) (en banc) (“We do not find it necessary to belabor the question

whether a school stadium is a school building. . . . In such a case it has

been held that a school stadium i[s] a schoolhouse within statutes such

as we are here considering.”); In re Sch. Bd. of Sch. Dist. No. U2-20 Jt., 377
P.2d 4, 6–7 (Or. 1962) (en banc) (stating an enclosed swimming pool was

a “school building”); Commonwealth v. Davis, 734 A.2d 879, 883 (Pa.

Super. Ct. 1999) (finding a “school encompasses not only the school

building itself, but includes all of the school property located in a zone

where children have access”); Jones v. Sharyland Indep. Sch. Dist., 239
S.W.2d 216, 218 (Tex. Civ. App. 1951) (“It has been definitely held in this

State that a gymnasium is a school building.”); City of Burlington ex rel.

Bd. of Sch. Comm’rs v. Mayor of Burlington, 127 A. 892, 898 (Vt. 1925)

(stating a gymnasium is a school building).

      I respectfully disagree with my colleagues that a school, within the

meaning of the statute, is limited to the single building housing

classrooms.   In State v. Green, the court held that a “school grounds”

includes the physical plant comprising the school and the grounds

contiguous thereto. 567 S.E.2d 505, 509 (S.C. Ct. App. 2002). Notably,
                                    23

while the court did conclude the grounds must be contiguous to the

school, the court did not limit the word school to the building housing

classrooms. Instead, the court used the term “physical plant.” Id. The

physical plant of a school can include multiple buildings. See 78 C.J.S.

Schools and School Districts § 1, at 26 (stating “[a] school is single and

entire notwithstanding it is held and conducted in two or more buildings”);

see, e.g., M.K. v. Roselle Park Bd. of Educ., No. 06–4499 (JAG), 2006 WL
3193915, at *6 (D.N.J. Oct. 31, 2006) (noting the physical plant “consists

of several buildings”); Supervisor of Assessments v. Landon Sch. Corp.,

No. 989, 1978 WL 1499, at *1 (Md. T.C. Apr. 5, 1978) (noting multiple

“buildings are used to provide additional physical plant area when needed”

to supplement the “main building provid[ing] classroom space” and to

“enhance the Respondent’s educational objectives by providing an

atmosphere conducive to learning and necessary for the school’s

administration”); Johnson v. N.Y.C. Health & Hosps. Corp., 676 N.Y.S.2d
38, 39 (App. Div. 1998) (“The hospital center’s enormous physical plant

encompassed approximately one million square feet in several separate

buildings with numerous entryways.”); In re Estate of McKee, 108 A.2d
214, 242 (Pa. 1954) (describing the “main physical plant” of a school as

“consist[ing] of five buildings on about 16 1/2 acres of land in Great

Barrington, Massachusetts, formerly occupied by a school for boys, but

now abandoned”).

      I would thus hold the “grounds of a school” includes those parts of

the physical plant of a school, including all grounds contiguous thereto,

where programming or instruction is delivered to students. See Green,
567 S.E.2d at 509.

      With that understanding, I agree there was sufficient evidence to

support the defendant’s conviction, and I agree the jury instruction was
                                    24

correct. The Brady Street Athletic Complex is not merely on the grounds

of a school, it comprises the physical plant of a school within the meaning

of the statute. The evidence showed the complex is owned by the school

district and is one of the buildings comprising the physical plant for two

different public schools. Each of the public schools uses the complex to

deliver curricular and extracurricular instruction to their respective

students. The defendant was on the grounds of the complex. Specifically,

the defendant was in the parking lot contiguous to the complex in

possession of a firearm. Moreover, the defendant was on fair notice the

complex was part of the physical plant of a school and the parking lot was

thus “grounds of a school.”     There was large signage throughout the

complex that identified the complex as part of the physical plant of the

local public schools. Below is a single example:
                             25

For these reasons, I concur in the judgment.

Waterman and Christensen, JJ., joins this special concurrence.
                                     26
                                                  #18–1119, State v. Mathias
MANSFIELD, Justice (dissenting).

      I respectfully dissent.

      This case involves the following criminal statute:

      A person who goes armed with, carries, or transports a firearm
      of any kind, whether concealed or not, on the grounds of a
      school commits a class “D” felony. For the purposes of this
      section, “school” means a public or nonpublic school as
      defined in section 280.2.

Iowa Code § 724.4B(1) (2018). The question here is what does “grounds of

a school” mean? I think it means “a school plus contiguous real property.”

The majority concedes that this is at least a reasonable interpretation of

the statute. I think it’s the correct one here.

      My view finds support in Webster’s Dictionary. One definition of

“grounds” is “the gardens, lawn, and planted areas immediately

surrounding and belonging to a house or other building.”           Grounds,

Webster’s Third New International Dictionary (unabr. ed. 2002). Another

definition is “an area appropriated to or used for a particular purpose.” Id.

The majority cites both definitions, but I think the first definition—which

focuses on geography—is more apt than the second definition—which
focuses on purpose. We are interpreting the phrase, “grounds of a school.”

Normally, one would not use the preposition “of” to denote the purpose of

something. So the geographic emphasis rings more true to me.

      South Carolina makes it a separate offense to engage in drug

trafficking “in, on, or within a one-half mile radius of the grounds of a

public or private elementary, middle, or secondary school.” State v. Green,

567 S.E.2d 505, 509 (S.C. Ct. App. 2002) (quoting S.C. Code Ann. § 44-

53-445(A) (2002)). In Green, the South Carolina Court of Appeals upheld

a conviction after construing the statute as follows:
                                     27
             Section 44–53–445      clearly   and    unambiguously
      prohibits distribution of a controlled substance within a one-
      half mile radius of school grounds. The term “grounds,” in
      common and ordinary usage, means the “land surrounding or
      attached to a house or other building.” Webster’s New World
      College Dictionary 627 (4th ed. 1999). We therefore find the
      term as used in § 44–53–445(A) includes all school-owned
      property contiguous to or surrounding the school’s physical
      plant.

Id.

      There is a further point to be made. Criminal statutes ought to give

fair notice to the public of the conduct that is prohibited; we enforce that

concept through the rule of lenity. See State v. Lindell, 828 N.W.2d 1, 13

(Iowa 2013). There is good reason to believe that this statute did not give

fair notice. For one thing, the defendant himself believed his conduct was

lawful.   When asked, “Do you have a firearm on you?” the defendant

replied, “Yes, but I have a permit.” He then showed the police officer his

permit. More importantly, the police officer was unsure. It should be

noted that this officer was a twenty-three-year veteran of the Davenport

Police Department. He was working off-duty for the school district that

night, something he had done for more than the last ten years. And yet—

despite all that experience—he did not know whether the defendant’s

possession of a firearm in that location was illegal. The officer testified,

             Q. Now, in my reading of this case, and correct me if
      I’m wrong, I think charges weren’t filed until a couple weeks
      after this event took place. Can you kind of walk us through
      that process. A. Yes. So when I was dealing with him there,
      I made the determination based on where we were and people
      coming and going as a risk factor for me out there, for him,
      for those coming and going, that I was just going to get him
      on his way. I wanted to make sure that since the applicable
      law said “school,” that Brady Street Stadium applied, so I felt
      that I needed to make sure that I was confident in the
      applicable law before I took him into custody if that was the
      case. So I allowed him to go. And then after that, I met with
      the County Attorney’s Office in the weeks after, spoke with
                                       28
      them about the case that I had, presented what I had seen
      and what I had done up there, and then that’s when the
      charges were filed thereafter.

      We have invoked the rule of lenity numerous times in our recent

decisions. See, e.g., In re Prop. Seized from Bo Li, 911 N.W.2d 423, 429

(Iowa 2018) (“The State’s statutory interpretation . . . would violate ‘the

rule of lenity, which guides us to resolve ambiguous criminal statutes in

favor of the accused.’ ” (quoting State v. Hagen, 840 N.W.2d 140, 146 (Iowa

2013))); State v. Nall, 894 N.W.2d 514, 519 (Iowa 2017) (“[U]nder the rule

of lenity, we take a narrow approach to construing ambiguous criminal

laws.”); State v. Hoyman, 863 N.W.2d 1, 18 (Iowa 2015) (“[T]he principle

that we construe criminal statutes narrowly, otherwise known as the rule

of lenity, should be taken into account.”).

      In my view, this is a case where “reasonable doubt persists after the

traditional canons of interpretation have been considered.” Antonin Scalia

& Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 197

(2012) [hereinafter Scalia & Garner]. Accordingly, I would apply the rule

of lenity here. It favors a narrow construction of the term, “grounds of a

school,” as referring only to a school and its surrounding real estate. Cf.

State v. Shelley, 15 A.3d 818, 819, 823–24 (N.J. 2011) (vacating the

defendant’s conviction for distributing cocaine within a school zone after

holding that a daycare center with one full-day kindergarten program

staffed by a state-certified teacher did not constitute an “elementary

school”).

      Concerning    the   majority’s    reasoning,   I   have   the   following

observations. First, the majority says, “When interpreting a statute, we

seek to ascertain the legislature’s intent”—quoting State v. Lopez, 907
N.W.2d 112, 116 (Iowa 2018). I agree Lopez and other cases say that. But

they’re wrong. Statutory interpretation is not a quest for legislative intent.
                                     29

See Scalia & Garner at 29–30, 391–96 (discussing “[t]he false notion that

the purpose of interpretation is to discover intent”). Legislative purpose

may be relevant in interpreting ambiguous language, see Iowa Code

§ 4.6(1), but it is merely part of the journey, not a destination. To be fair

to defendants, and fair to the legislature itself, we cannot let our

perceptions of legislative intent override statutory text.

      Second, the majority places considerable weight on a textual

difference   between   Iowa   Code    section 724.4A(1)      and   Iowa   Code

section 724.4B(1). Section 724.4A, which was passed in 1994, doubled

the fines for certain offenses committed in a “weapons free zone,” which

was defined as “the area in or on, or within one thousand feet of, the real

property comprising a public or private elementary or secondary school,

or in or on the real property comprising a public park.”               See id.

§ 724.4A(1)–(2). Section 724.4B(1) was adopted the following year and, as

noted, made possession of a firearm “on the grounds of a school” a class

“D” felony. See id. § 724.4B(1). In the majority’s view, the difference in

wording between section 724.4A(1) and section 724.4B(1) shows the

legislature intended “grounds of a school” to mean something other than

“the real property comprising a public or private elementary or secondary

school.”

      I think the majority reads too much into too little.         The general

assembly’s passage of Iowa Code section 724.4B responded to just-

enacted federal legislation that threatened loss of federal funding for states

that did not have zero-tolerance laws for students bringing weapons to

school. See Gun-Free Schools Act of 1994, Pub. L. No. 103-227, § 1032,

108 Stat. 125, 270–71 (now codified as amended at 20 U.S.C. § 7961

(2018)). Our legislature was under immediate pressure to put a firearms

ban in schools in the books. I seriously doubt the general assembly closely
                                    30

studied section 724.4A beforehand and intentionally chose different

language in order to convey a different meaning.

      I pause to add a few words on the special concurrence. The special

concurrence takes the position that a stadium is a school itself. In my

view, this bolsters my dissent. If my distinguished colleagues cannot agree

on the meaning of “grounds of a school,” how is a citizen who wants to

comply with the law supposed to know what the term means? The special

concurrence also makes much of the prominent notice indicating that the

stadium is property of the Davenport School District. The notice, however,

refers to the site as an “athletic complex”—i.e., not a school.       And

notwithstanding this supposedly clear notice, a law enforcement officer

who had worked this site for the past decade was uncertain himself

whether firearms were forbidden.

      For all these reasons, I remain unconvinced that “grounds of a

school” as used in this criminal statute includes the parking lot of a

football stadium separated by over a mile from the school itself. I would

therefore reverse the defendant’s conviction on the basis of insufficient

evidence.